In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated October 26, 1979, as, upon reargument, adhered to its original determination denying the defendant’s application to compel .plaintiff to submit to a further physical examination by a certain physician, Dr. Lawrence Kaplan. Order reversed insofar as appealed from, with $50 costs and disbursements, order dated August 15, 1979 vacated, and motion to compel *634plaintiff to submit to a further physical examination by Dr. Kaplan granted. The examination s'jiall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendant, or at such other time and place as the parties may agree. The defendant shall supply an interpreter and plaintiff may bring his own interpreter, if he be so advised. This case involves serious injuries with resulting permanent disability' The specialist who conducted the examination of the plaintiff recommended that the plaintiff be further examined by a neuropsychiatrist. The defendant located a physician with the necessary subspecialties but the plaintiff refused to submit to a further examination. We believe that sufficient reason has been shown to require a further examination of the plaintiff (see Goldman v Linkoff, 45 AD2d 709). Any difficulty which may result from the proposed physician’s lack of fluency in Spanish will be minimized by the presence of an interpreter. Damiani, J. P., Lazer, Mangano and Cohalan, JJ., concur. ,